NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ROGUE RIVERKEEPER, A PROJECT OF
THE KLAMATH SISKIYOU WILDLANDS 'CENTER,
Plain.tiff-Appellee,
V.
DONALD BEAN,
Defendant-Appellcmt.
2012-1107
Appea1 from the United States District Court for the
District of Oreg0n in case no. 11-CV-3(}13, Magistrate
Judge Ma1'k D. C1arke.
ON MOTION
ORDER
Dona1d Bean moves for leave to proceed in forma pau-
peris and for a 60-day extension of time to file his initial
brief
Upon consideration there0f,

RooUE R1vERKEEPER v. BEAN 2
IT ls 0RDERED THAT:
(1) The motion for leave to proceed in forma pauperis
is granted. '
(2) The motion for an extension of time is granted to
the extent that Bean’s initial brief is due within 30 days
of the date of filing of this order. No further extensions
FOR THE COURT
FEB 2 1 2012 fsi Jan Horbaly
Date J an H0rbaly
Clerk .
FlLED
ccc Donald Bean U.S.nf3IlglJRT0FAPPEAl.S FOB
Ralph O. B1oemers, Esq. FEDEHA"cmcU"
821 -FEB 2 1 2012
JAN HORBALY
CLEHK